
	
		I
		111th CONGRESS
		1st Session
		H. R. 2857
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Mr. Forbes (for
			 himself, Mr. Boozman,
			 Mr. Smith of Texas,
			 Mr. Franks of Arizona, and
			 Mr. Wolf) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to reduce violent
		  gang crime and protect law-abiding citizens and communities from violent
		  criminals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gang Deterrence and Community
			 Protection Act of 2009.
		ICriminal law
			 reforms and enhanced penalties to deter and punish illegal street gang activity
			 and related criminal law reforms
			101.Revision and
			 extension of penalties related to criminal street gang activity
				(a)In
			 generalChapter 26 of title
			 18, United States Code, is amended to read as follows:
					
						26Criminal Street
				gangs
							
								Sec.
								521. Criminal street gang prosecutions.
							
							521.Criminal street
				gang prosecutions
								(a)Street gang
				crimeWhoever commits, or conspires, threatens or attempts to
				commit, a gang crime for the purpose of furthering the activities of a criminal
				street gang, or gaining entrance to or maintaining or increasing position in
				such a gang, shall, in addition to being subject to a fine under this
				title—
									(1)if the gang crime
				results in the death of any person, be sentenced to death or life in prison;
									(2)if the gang crime
				is kidnapping, aggravated sexual abuse, or maiming, be imprisoned for life or
				any term of years not less than 30;
									(3)if the gang crime is assault resulting in
				serious bodily injury (as defined in section 1365), be imprisoned for life or
				any term of years not less than 20; and
									(4)in any other case,
				be imprisoned for life or for any term of years not less than 10.
									(b)Forfeiture
									(1)In
				generalThe court, in
				imposing sentence on any person convicted of a violation of this section, shall
				order, in addition to any other sentence imposed and irrespective of any
				provision of State law, that such person shall forfeit to the United States
				such person's interest in—
										(A)any property used,
				or intended to be used, in any manner or part, to commit, or to facilitate the
				commission of, the violation; and
										(B)any property
				constituting, or derived from, any proceeds the person obtained, directly or
				indirectly, as a result of the violation.
										(2)Application of
				Controlled Substances
				ActSubsections (b), (c), (e), (f), (g), (h), (i),
				(j), (k), (l), (m), (n), (o), and (p) of section 413 of the
				Controlled Substances Act (21 U.S.C.
				853) shall apply to a forfeiture under this section as though it were a
				forfeiture under that section.
									(c)DefinitionsThe
				following definitions apply in this section:
									(1)Criminal street
				gangThe term criminal
				street gang means a formal or informal group or association of 3 or more
				individuals, who commit 2 or more gang crimes (one of which is a crime of
				violence other than an offense punishable under subparagraphs (A), (B), or (C)
				of section 401(b)(1) of the Controlled Substances Act), in 2 or more separate
				criminal episodes, in relation to the group or association, if any of the
				activities of the criminal street gang affects interstate or foreign
				commerce.
									(2)Gang
				crimeThe term gang crime means conduct constituting
				any Federal or State crime, punishable by imprisonment for more than one year,
				in any of the following categories:
										(A)A crime of
				violence.
										(B)A crime involving
				obstruction of justice, tampering with or retaliating against a witness,
				victim, or informant, or burglary.
										(C)A crime involving the manufacturing,
				importing, distributing, possessing with intent to distribute, or otherwise
				dealing in a controlled substance or listed chemical (as those terms are
				defined in section 102 of the Controlled
				Substances Act (21 U.S.C. 802)).
										(D)Any conduct
				punishable under section 844 (relating to explosive materials), subsection
				(a)(1), (d), (g)(1) (where the underlying conviction is a violent felony (as
				defined in section 924(e)(2)(B) of this title) or is a serious drug offense (as
				defined in section 924(e)(2)(A))), (g)(2), (g)(3), (g)(4), (g)(5), (g)(8),
				(g)(9), (i), (j), (k), (n), (o), (p), (q), (u), or (x) of section 922 (relating
				to unlawful acts), or subsection (b), (c), (g), (h), (k), (l), (m), or (n) of
				section 924 (relating to penalties), section 930 (relating to possession of
				firearms and dangerous weapons in Federal facilities), section 931 (relating to
				purchase, ownership, or possession of body armor by violent felons), sections
				1028 and 1029 (relating to fraud and related activity in connection with
				identification documents or access devices), section 1952 (relating to
				interstate and foreign travel or transportation in aid of racketeering
				enterprises), section 1956 (relating to the laundering of monetary
				instruments), section 1957 (relating to engaging in monetary transactions in
				property derived from specified unlawful activity), or sections 2312 through
				2315 (relating to interstate transportation of stolen motor vehicles or stolen
				property).
										(E)Any conduct
				punishable under section 274 (relating to bringing in and harboring certain
				aliens), section 277 (relating to aiding or assisting certain aliens to enter
				the United States), or section 278 (relating to importation of alien for
				immoral purpose) of the Immigration and
				Nationality Act.
										(3)Aggravated sexual
				abuseThe term aggravated sexual abuse means an
				offense that, if committed in the special maritime and territorial jurisdiction
				would be an offense under section 2241(a).
									(4)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, and any commonwealth, territory, or possession of the
				United
				States.
									.
				(b)Amendment
			 relating to priority of forfeiture over orders for
			 restitutionSection 3663(c)(4) of title 18, United States Code,
			 is amended by striking chapter 46 or chapter 96 of this title
			 and inserting section 521, under chapter 46 or 96,.
				(c)Money
			 launderingSection 1956(c)(7)(D) of title 18, United States Code,
			 is amended by inserting , section 521 (relating to criminal street gang
			 prosecutions) before , section 541.
				102.Increased
			 penalties for interstate and foreign travel or transportation in aid of
			 racketeering
				(a)Substantive
			 changes to offenseSection
			 1952(a) of title 18, United States Code, is amended—
					(1)so that the
			 heading for the section reads as follows:
						
							1952.Interstate or
				foreign commerce-related aid to
				racketeering
							;
					(2)by inserting
			 (1) after (a);
					(3)by striking
			 travels and all that follows through intent to
			 and inserting , in or affecting interstate or foreign
			 commerce;
					(4)by striking
			 (1) distribute and inserting (A)
			 distributes;
					(5)by striking
			 (2) commit and inserting (B) commits;
					(6)by striking
			 (3) otherwise promote, manage, establish, carry on, or
			 facilitate and inserting (C) otherwise promotes, manages,
			 establishes, carries on, or facilitates; and
					(7)by striking
			 and thereafter and all that follows through the end of the
			 subsection and inserting the following:
						
							or attempts
				or conspires to do so, shall be punished as provided in paragraph (2).(2)The punishment for an offense under
				this subsection is—
								(A)in the case of a violation of
				subparagraph (A) or (C) of paragraph (1), a fine under this title and
				imprisonment for not less than 5 nor more than 20 years; and
								(B)in the case of a violation of
				subparagraph (B) of paragraph (1), a fine under this title and imprisonment for
				not less than 10 nor more than 30 years, but if death results the offender
				shall be sentenced to death, or to imprisonment for any term of years or for
				life.
								.
					(b)Clerical
			 amendmentThe item relating to section 1952 in the table of
			 sections at the beginning of chapter 95 of title 18, United States Code, is
			 amended to read as follows:
					
						
							1952. Interstate or foreign
				commerce-related aid to
				racketeering.
						
						.
				103.Amendments
			 relating to violent crime
				(a)CarjackingSection
			 2119 of title 18, United States Code, is amended—
					(1)by striking
			 , with the intent to cause death or serious bodily harm in the
			 matter preceding paragraph (1);
					(2)by inserting or conspires
			 after attempts in the matter preceding paragraph (1);
					(3)by striking
			 15 and inserting 20 in paragraph (1); and
					(4)by striking
			 or imprisoned not more than 25 years, or both and inserting
			 and imprisoned not less than 10 years nor more than 30 years in
			 paragraph (2).
					(b)Clarification of
			 illegal gun transfers To commit drug trafficking crime or crimes of
			 violenceSection 924(h) of title 18, United States Code, is
			 amended to read as follows:
					
						(h)Whoever, in or
				affecting interstate or foreign commerce, knowingly transfers a firearm,
				knowing or intending that the firearm will be used to commit, or possessed in
				furtherance of, a crime of violence or drug trafficking crime, shall be fined
				under this title and imprisoned not less than 5 years nor more than 20
				years.
						.
				(c)Amendment of
			 special sentencing provision relating to limitations on criminal
			 associationSection 3582(d) of title 18, United States Code, is
			 amended—
					(1)by inserting
			 section 521 (criminal street gang prosecutions), in after
			 felony set forth in;
					(2)by striking
			 specified person, other than his attorney, upon and inserting
			 specified person upon; and
					(3)by inserting
			 a criminal street gang or before an illegal
			 enterprise.
					(d)Conspiracy
			 penaltySection 371 of title 18, United States Code, is amended
			 by striking five and inserting 20.
				104.Increased
			 penalties for use of interstate commerce facilities in the Commission of
			 murder-for-hire and other felony crimes of violence
				(a)In
			 GeneralSection 1958 of title
			 18, United States Code, is amended—
					(1)by striking the
			 section heading and inserting the following:
						
							1958.Use of
				interstate commerce facilities in the commission of murder-for-hire and other
				felony crimes of
				violence
							;
					(2)in subsection (a),
			 by inserting or other crime of violence, punishable by imprisonment for
			 more than one year, after intent that a murder;
			 and
					(3)in subsection (a), by striking shall
			 be fined the first place it appears and all that follows through the
			 end of such subsection and inserting the following:
						
							shall, in
				addition to being subject to a fine under this title—(1)if the crime of
				violence or conspiracy results in the death of any person, be sentenced to
				death or life in prison;
							(2)if the crime of
				violence is kidnapping, aggravated sexual abuse (as defined in section 521), or
				maiming, or a conspiracy to commit such a crime of violence, be imprisoned for
				life or any term of years not less than 30;
							(3)if the crime of violence is an assault, or
				a conspiracy to assault, that results in serious bodily injury (as defined in
				section 1365), be imprisoned for life or any term of years not less than 20;
				and
							(4)in any other case,
				be imprisoned for life or for any term of years not less than
				10.
							.
					(b)Clerical
			 AmendmentThe item relating to section 1958 in the table of
			 sections at the beginning of chapter 95 of title 18, United States Code, is
			 amended to read as follows:
					
						
							1958. Use of interstate commerce
				facilities in the commission of murder-for-hire and other felony crimes of
				violence.
						
						.
				105.Increased
			 penalties for violent crimes in aid of racketeering activity
				(a)OffenseSection 1959(a) of title 18, United States
			 Code, is amended to read as follows:
					
						(a)Whoever commits, or conspires, threatens,
				or attempts to commit, a crime of violence for the purpose of furthering the
				activities of an enterprise engaged in racketeering activity, or for the
				purpose of gaining entrance to or maintaining or increasing position in, such
				an enterprise, shall, unless the death penalty is otherwise imposed, in
				addition and consecutive to the punishment provided for any other violation of
				this chapter and in addition to being subject to a fine under this
				title—
							(1)if the crime of
				violence results in the death of any person, be sentenced to death or life in
				prison;
							(2)if the crime of
				violence is kidnapping, aggravated sexual abuse (as defined in section 521), or
				maiming, be imprisoned for life or any term of years not less than 30;
							(3)if the crime of violence is assault
				resulting in serious bodily injury (as defined in section 1365), be imprisoned
				for life or for any term of years not less than 20; and
							(4)in any other case,
				be imprisoned for life or for any term of years not less than
				10.
							.
				(b)VenueSection
			 1959 of title 18, United States Code, is amended by adding at the end the
			 following:
					
						(c)A prosecution for
				a violation of this section may be brought in—
							(1)the judicial
				district in which the crime of violence occurred; or
							(2)any judicial
				district in which racketeering activity of the enterprise
				occurred.
							.
				106.Murder and
			 other violent crimes committed during and in relation to a drug trafficking
			 crime
				(a)In
			 generalPart D of the Controlled
			 Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the
			 end the following:
					
						424.Murder and other violent crimes committed during and in
		  relation to a drug trafficking crime(a)In
				generalWhoever commits, or
				conspires, or attempts to commit, a crime of violence during and in relation to
				a drug trafficking crime, shall, unless the death penalty is otherwise imposed,
				in addition and consecutive to the punishment provided for the drug trafficking
				crime and in addition to being subject to a fine under this title—
								(1)if the crime of
				violence results in the death of any person, be sentenced to death or life in
				prison;
								(2)if the crime of
				violence is kidnapping, aggravated sexual abuse (as defined in section 521), or
				maiming, be imprisoned for life or any term of years not less than 30;
								(3)if the crime of violence is assault
				resulting in serious bodily injury (as defined in section 1365), be imprisoned
				for life or any term of years not less than 20; and
								(4)in any other case,
				be imprisoned for life or for any term of years not less than 10.
								(b)VenueA
				prosecution for a violation of this section may be brought in—
								(1)the judicial
				district in which the murder or other crime of violence occurred; or
								(2)any judicial
				district in which the drug trafficking crime may be prosecuted.
								(c)DefinitionsAs
				used in this section—
								(1)the term
				crime of violence has the meaning given that term in section 16 of
				title 18, United States Code; and
								(2)the term
				drug trafficking crime has the meaning given that term in section
				924(c)(2) of title 18, United States
				Code.
								.
				(b)Clerical
			 amendmentThe table of contents for the
			 Comprehensive Drug Abuse Prevention and Control
			 Act of 1970 is amended by inserting after the item relating to
			 section 423, the following:
					
						
							Sec. 424. Murder and other violent crimes
				committed during and in relation to a drug trafficking
				crime.
						
						.
				107.Multiple
			 interstate murder
				(a)OffenseChapter 51 of title 18, United States Code,
			 is amended by adding at the end the following new section:
					
						1123.Use of
				interstate commerce facilities in the commission of multiple murder
							(a)In
				generalWhoever travels in or causes another (including the
				intended victim) to travel in interstate or foreign commerce, or uses or causes
				another (including the intended victim) to use the mail or any facility of
				interstate or foreign commerce, or who conspires or attempts to do so, with
				intent that 2 or more intentional homicides be committed in violation of the
				laws of any State or the United States shall, in addition to being subject to a
				fine under this title—
								(1)if the offense
				results in the death of any person, be sentenced to death or life in prison;
								(2)if the offense results is assault resulting
				in serious bodily injury (as defined in section 1365), be imprisoned for life
				or any term of years not less than 20; and
								(3)in any other case,
				be imprisoned for life or for any term of years not less than 10.
								(b)DefinitionThe
				term State means each of the several States of the United
				States, the District of Columbia, and any commonwealth, territory, or
				possession of the United
				States.
							.
				(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 51 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							1123. Use of interstate commerce
				facilities in the commission of multiple
				murder.
						
						.
				108.Additional
			 racketeering activitySection
			 1961(1) of title 18, United States Code, is amended—
				(1)in
			 subparagraph (A), by inserting , or would have been so chargeable if the
			 act or threat had not been committed in Indian country (as defined in section
			 1151) or in any other area of exclusive Federal jurisdiction, after
			 chargeable under State law; and
				(2)in subparagraph
			 (B), by inserting section 1123 (relating to interstate murder),
			 after section 1084 (relating to the transmission of gambling
			 information),.
				109.Expansion of
			 rebuttable presumption against release of persons charged with firearms
			 offensesSection 3142 of title
			 18, United States Code, is amended—
				(1)in subsection (e),
			 in the matter following paragraph (3), by inserting an offense under
			 subsection (g)(1) (where the underlying conviction is a drug trafficking crime
			 (as defined in section 924(c))), (g)(2), (g)(4), (g)(5), (g)(8), or (g)(9) of
			 section 922, or a crime of violence, after that the person
			 committed; and
				(2)in subsection (g),
			 by amending paragraph (1) to read as follows:
					
						(1)the nature and
				circumstances of the offense charged, including whether the offense is a crime
				of violence, or involves a controlled substance, firearm, explosive, or
				destructive
				devise;
						.
				110.Venue in
			 capital casesSection 3235 of
			 title 18, United States Code, is amended to read as follows:
				
					3235.Venue in
				capital cases
						(a)The trial for any
				offense punishable by death shall be held in the district where the offense was
				committed or in any district in which the offense began, continued, or was
				completed.
						(b)If the offense, or
				related conduct, under subsection (a) involves activities which affect
				interstate or foreign commerce, or the importation of an object or person into
				the United States, such offense may be prosecuted in any district in which
				those activities
				occurred.
						.
			111.Statute of
			 limitations for violent crime
				(a)In
			 generalChapter 213 of title 18, United States Code, is amended
			 by adding at the end the following:
					
						3298.Violent crime
				offensesNo person shall be
				prosecuted, tried, or punished for any noncapital felony, crime of violence,
				including any racketeering activity or gang crime which involves any crime of
				violence, unless the indictment is found or the information is instituted not
				later than 15 years after the date on which the alleged violation occurred or
				the continuing offense was
				completed.
						.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							3298. Violent crime
				offenses.
						
						.
				112.Modification of
			 definition of crime of violenceSection 16(b) of title 18, United States
			 Code, is amended to read as follows:
				
					(b)any other offense that is an offense
				punishable by imprisonment for more than one year and that, by its nature,
				involves a substantial risk that physical force may be used against the person
				or property of another, or is an offense punishable under subparagraphs (A),
				(B), or (C) of section 401(b)(1) of the Controlled Substances
				Act.
					.
			113.Clarification to
			 hearsay exception for forfeiture by wrongdoingRule 804(b)(6) of the Federal Rules of
			 Evidence is amended to read as follows:
				
					(6)Forfeiture by
				wrongdoingA statement offered against a party who has engaged or
				acquiesced in wrongdoing, or who could reasonably foresee such wrongdoing would
				take place, if the wrongdoing was intended to, and did, procure the
				unavailability of the declarant as a
				witness.
					.
			114.Increased
			 penalties for criminal use of firearms in crimes of violence and drug
			 trafficking
				(a)In
			 generalSection 924(c) of title 18, United States Code, is
			 amended—
					(1)in paragraph
			 (1)(A)—
						(A)by striking
			 shall and inserting or conspires to commit any of the
			 above acts, shall, for each instance in which the firearm is used, carried, or
			 possessed;
						(B)in clause (i), by
			 striking 5 years and inserting 7 years;
			 and
						(C)by striking
			 clauses (ii) and (iii) and inserting the following:
							
								(ii)if the firearm is discharged, be
				sentenced to a term of imprisonment of not less than 15 years; and
								(iii)if the firearm is used to wound, injure, or
				maim another person, be sentenced to a term of imprisonment of not less than 20
				years.
								;
				and
						(2)by striking
			 paragraph (4).
					(b)Conforming
			 amendmentSection 924 of title 18, United States Code, is amended
			 by striking subsection (o).
				115.Transfer of
			 juvenilesThe 4th undesignated
			 paragraph of section 5032 of title 18, United States Code, is amended—
				(1)by striking
			 A juvenile where it appears at the beginning of the paragraph
			 and inserting Except as otherwise provided in this chapter, a
			 juvenile;
				(2)by striking
			 as an adult, except that, with and inserting as an adult.
			 With; and
				(3)by striking
			 However, a juvenile and all that follows through criminal
			 prosecution. at the end of the paragraph and inserting The
			 Attorney General may prosecute as an adult a juvenile who is alleged to have
			 committed an act after that juvenile’s 16th birthday which if committed by an
			 adult would be a crime of violence that is a felony, an offense described in
			 subsection (d), (i), (j), (k), (o), (p), (q), (u), or (x) of section 922
			 (relating to unlawful acts), or subsection (b), (c), (g), (h), (k), (l), (m),
			 or (n) of section 924 (relating to penalties), section 930 (relating to
			 possession of firearms and dangerous weapons in Federal facilities), or section
			 931 (relating to purchase, ownership, or possession of body armor by violent
			 felons). The decision whether or not to prosecute a juvenile as an adult under
			 the immediately preceding sentence is not subject to judicial review in any
			 court. In a prosecution under that sentence, the juvenile may be prosecuted and
			 convicted as an adult for any other offense which is properly joined under the
			 Federal Rules of Criminal Procedure, and may also be convicted as an adult of
			 any lesser included offense..
				IIIncreased Federal
			 resources to deter and prevent at-risk youth from joining illegal street
			 gangs
			201.Designation of and
			 assistance for high intensity interstate gang activity
			 areas
				(a)DefinitionsIn
			 this section the following definitions shall apply:
					(1)GovernorThe
			 term Governor means a Governor of a State or the Mayor of the
			 District of Columbia.
					(2)High intensity
			 interstate gang activity areaThe term high intensity
			 interstate gang activity area means an area within a State that is
			 designated as a high intensity interstate gang activity area under subsection
			 (b)(1).
					(3)StateThe
			 term State means a State of the United States, the District of
			 Columbia, and any commonwealth, territory, or possession of the United
			 States.
					(b)High intensity
			 interstate gang activity areas
					(1)DesignationThe
			 Attorney General, after consultation with the Governors of appropriate States,
			 may designate as high intensity interstate gang activity areas, specific areas
			 that are located within 1 or more States.
					(2)AssistanceIn
			 order to provide Federal assistance to high intensity interstate gang activity
			 areas, the Attorney General shall—
						(A)establish criminal
			 street gang enforcement teams, consisting of Federal, State, and local law
			 enforcement authorities, for the coordinated investigation, disruption,
			 apprehension, and prosecution of criminal street gangs and offenders in each
			 high intensity interstate gang activity area;
						(B)direct the
			 reassignment or detailing from any Federal department or agency (subject to the
			 approval of the head of that department or agency, in the case of a department
			 or agency other than the Department of Justice) of personnel to each criminal
			 street gang enforcement team;
						(C)provide all
			 necessary funding for the operation of the criminal street gang enforcement
			 team in each high intensity interstate gang activity area; and
						(D)provide all necessary funding for national
			 and regional meetings of criminal street gang enforcement teams, and all other
			 related organizations, as needed, to ensure effective operation of such teams
			 through the sharing of intelligence, best practices and for any other related
			 purpose.
						(3)Composition of
			 criminal street gang enforcement teamThe team established
			 pursuant to paragraph (2)(A) shall consist of agents and officers, where
			 feasible, from—
						(A)the Federal Bureau
			 of Investigation;
						(B)the Drug
			 Enforcement Administration;
						(C)the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives;
						(D)the United States
			 Marshals Service;
						(E)the Directorate of
			 Border and Transportation Security of the Department of Homeland
			 Security;
						(F)the Department of
			 Housing and Urban Development;
						(G)State and local
			 law enforcement; and
						(H)Federal, State,
			 and local prosecutors.
						(4)Criteria for
			 designationIn considering an area for designation as a high
			 intensity interstate gang activity area under this section, the Attorney
			 General shall consider—
						(A)the current and
			 predicted levels of gang crime activity in the area;
						(B)the extent to
			 which violent crime in the area appears to be related to criminal street gang
			 activity, such as drug trafficking, murder, robbery, assaults, carjacking,
			 arson, kidnapping, extortion, and other criminal activity;
						(C)the extent to
			 which State and local law enforcement agencies have committed resources
			 to—
							(i)respond to the
			 gang crime problem; and
							(ii)participate in a
			 gang enforcement team;
							(D)the extent to
			 which a significant increase in the allocation of Federal resources would
			 enhance local response to the gang crime activities in the area; and
						(E)any other criteria
			 that the Attorney General considers to be appropriate.
						(c)Additional
			 assistant U.S. attorneysThe
			 Attorney General is authorized to hire 94 additional Assistant United States
			 attorneys to carry out the provisions of this section. Each attorney hired
			 under this subsection shall be assigned to a high intensity interstate gang
			 activity area.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated—
					(1)$50,000,000 for
			 each of the fiscal years 2010 through 2014 to carry out subsection (b);
			 and
					(2)$7,500,000 for
			 each of the fiscal years 2010 through 2014 to carry out subsection (c).
					202.Grants to State and
			 local prosecutors to combat violent crime and to protect witnesses and victims
			 of crimes
				(a)In
			 generalSection 31702 of the Violent Crime Control and Law Enforcement Act of
			 1994 (42 U.S.C. 13862) is amended—
					(1)in paragraph (3),
			 by striking and at the end;
					(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
					(3)by
			 adding at the end the following:
						
							(5)to hire additional
				prosecutors to—
								(A)allow more cases
				to be prosecuted; and
								(B)reduce
				backlogs;
								(6)to fund
				technology, equipment, and training for prosecutors and law enforcement in
				order to increase accurate identification of gang members and violent
				offenders, and to maintain databases with such information to facilitate
				coordination among law enforcement and prosecutors; and
							(7)to fund
				technology, equipment, and training for prosecutors to increase the accurate
				identification and successful prosecution of young violent
				offenders.
							.
					(b)Authorization of
			 appropriationsSection 31707 of the
			 Violent Crime Control and Law Enforcement
			 Act of 1994 (42 U.S.C. 13867) is amended to read as follows:
					
						31707.Authorization
				of appropriationsThere are
				authorized to be appropriated $20,000,000 for each of the fiscal years 2010
				through 2014 to carry out this
				subtitle.
						.
				
